Exhibit 1.1 Condensed consolidated income statement Q2 2010 Q1 2010 H1 2010 Q2 2009 H1 2009 $’000 $’000 $’000 $’000 $’000 $’000 Revenue Cost of sales ) Gross profit Research and development ) Selling, general and administrative ) Operating profit (loss) Investment income Finance (expense) income ) Profit (loss) before tax ) ) ) Tax ) Profit (loss) for the period ) ) ) Earnings (loss) per share $ Basic ) ) ) Diluted ) ) ) Weighted Average Number of Shares Diluted Weighted Average Number of Shares* *Share options are only treated as dilutive where the result after taxation is a profit. 3 Condensed consolidated statement of comprehensive income Q2 2010 Q1 2010 H1 2010 Q2 2009 H1 2009 $’000 $’000 $’000 $’000 $’000 $’000 Profit (loss) for the period ) ) ) Other comprehensive income (Loss) gain on cash flow hedges ) ) ) Net tax on cash flow hedges in equity ) ) ) Transferred to income statement in respect of cash flow hedges ) Tax on items transferred from equity ) 18 Total comprehensive income (loss) for the period ) ) ) 4 Condensed consolidated balance sheet 2 July 2010 2 April 2010 3 July 2009 1 January 2010 $’000 $’000 $’000 $’000 Non-current assets Goodwill Other intangible assets Property, plant and equipment Deferred tax asset Current assets Inventory Derivative financial instruments Trade and other receivables Corporation tax debtor Treasury deposits and investments Cash and cash equivalents Total assets Current liabilities Trade and other payables Current tax liabilities Obligations under finance leases Derivative financial instruments Provisions Contingent consideration - - - Net current assets Non-current liabilities Contingent consideration - - - Long-term provisions Obligations under finance leases - - - Total liabilities Net assets Equity Share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve ) Hedging reserve ) ) ) Share based payment reserve Tax reserve Retained earnings Total equity No. of Shares outstanding 5 Condensed consolidated statement of changes in equity Called-up share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve Hedging reserve Share-based payment reserve Tax reserve Retained earnings Total $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 At 1 January 2010 ) Profit for the period - Other comprehensive (loss) income for the period - ) - - ) Total comprehensive (loss) income for the period - ) - Share issues 3 - Credit to equity for equity-settled share-based payments - Current tax benefit taken directly to equity on share option gains - Deferred tax benefit on share option gains - 2 July 2010 ) ) Called-up share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve Hedging reserve Share-based payment reserve Tax reserve Retained earnings Total $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 At 2 January 2009 ) ) Loss for the period - ) ) Other comprehensive income (loss) for the period - ) - Total comprehensive income (loss) for the period - ) ) Share issues 80 - Credit to equity for equity-settled share-based payments - Credit to equity for equity-settled share based payments on acquisition - Current tax benefit taken directly to equity on share option gains - Deferred tax benefit on share option gains - At 1 January 2010 ) 6 Condensed consolidated statement of changes in equity (continued) Called-up share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve Hedging reserve Share-based payment reserve Tax reserve Retained earnings Total $’000 $ ’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 At 2 January 2009 ) ) Loss for the period - ) ) Other comprehensive (loss) income for the period - ) - Total comprehensive (loss) income for the period - ) ) ) Share issues 79 - Credit to equity for equity-settled share-based payments - Credit to equity for equity-settled share based payments on acquisition - Deferred tax benefit on share option gains - At 3 July 2009 ) ) 7 Condensed consolidated cash flow statement Q2 2010 Q1 2010 H1 2010 Q2 2009 H1 2009 Note $’000 $’000 $’000 $’000 $’000 $’000 Net cash from operating activities 8 ) Investing activities Interest received Purchase of treasury deposits, net of treasury deposits acquired with subsidiary ) Purchases of property, plant and equipment ) Purchases of intangible assets ) Acquisition of subsidiaries - - - Net cash (used in) from investing activities ) Financing activities Repayments of obligations under finance leases - - - ) ) ) Proceeds on issue of shares 66 Net cash from (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Effect of foreign exchange rate changes ) ) ) Cash and cash equivalents at end of period 8 Notes 1.Basis of preparation and accounting policies The annual financial statements of CSR plc are prepared in accordance with IFRSs, as adopted by the European Union and as issued by the International Accounting Standards Board (‘IASB’). The condensed set of financial statements included in this half-yearly financial report have been prepared in accordance with International Accounting Standard 34 ‘Interim Financial Reporting’ (‘IAS 34’), as adopted by the European Union and as issued by the IASB. The financial information in this statement has been prepared under the same accounting policies as the statutory accounts for the 52 weeks ended 1 January 2010. This financial information should be read in conjunction with the Group’s consolidated balance sheet as of 1 January 2010 and the related consolidated Income Statement and Cash Flow Statements for the year ended 1 January 2010. The financial information contained in this statement does not constitute statutory accounts within the meaning of section 435 of the Companies Act 2006. Statutory accounts for the 52 weeks ended 1 January 2010 are available on CSR’s website at www.csr.com and have been filed with the Registrar of Companies.The auditors’ report on the accounts for the 52 weeks ended 1 January 2010 was unqualified, did not draw attention to any matters by way of emphasis and did not contain statements under s498(2) or (3) of Companies Act 2006 or equivalent preceding legislation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with IFRS as issued by the IASB and as adopted by the European Union have been condensed or omitted as permitted by IAS 34. The 1 January 2010 balance sheet was derived from audited financial statements but does not include all disclosures required by IFRS as issued by the IASB and as adopted by the European Union. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The dates for the financial periods referred to are as follows: Period Duration Dates Q2 2010 13 weeks 3 April 2010 to 2 July 2010 Q1 2010 13 weeks 2 January 2010 to 2 April 2010 H1 2010 26 weeks 2 January 2010 to 2 July 2010 Q2 2009 13 weeks 4 April 2009 to 3 July 2009 H1 2009 26 weeks 3 January 2009 to 3 July 2009 52 weeks 3 January 2009 to 1 January 2010 2. Going concern The financial statements have been prepared on the going concern basis. The directors have given consideration to the results of the current period, future cash forecasts and revenue projections based on prudent market data. The Group has adequate financial resources and a robust policy towards treasury risk and cash flow management and as a consequence, the directors believe the Group is well placed to manage its business risks successfully. After making enquiries, the directors have a reasonable expectation that the Group has adequate resources to continue in operational existence for the foreseeable future, and accordingly they continue to adopt the going concern basis. 9 3. Changes in share capital 2,224,992 ordinary shares were issued for employee option exercises in H1 2010. Consideration was $4,504,297 at a premium of $4,500,735. 4. Reconciliation of net profit (loss) to net cash from operating activities Q2 2010 Q1 2010 H1 2010 Q2 2009 H1 2009 $’000 $’000 $’000 $’000 $’000 $’000 Net profit (loss) Adjustments for: Investment income ) Finance costs (income) ) Income tax expense (credit) ) ) Change in fair value of investments - Amortisation of intangible assets Depreciation of property, plant and equipment Loss on disposal of property, plant and equipment and intangible fixed assets 16 39 Share option charges (Decrease) increase in provisions ) Operating cash flows before movements in working capital ) ) (Increase) decrease in inventories ) (Increase) decrease in receivables ) ) ) Increasein payables Cash generated (reduced)by operations ) Foreign tax paid ) Interest paid ) R&D tax credit received - Net cash inflow (outflow) from operating activities ) 10 5. Contingent liabilities Patent litigation a) Broadcom 1. Case No. SACV08-546 (Federal District Court, Santa Ana, California) On 14 May 2008, Broadcom Corporation (“Broadcom”) sued SiRF Technology, Inc. (“SiRF”) alleging infringement of four Broadcom patents.The suit, captioned Broadcom Corporation v. SiRF Technology, Inc., Case No. SACV08-546, is pending in the Federal District Court for the Central District of California.SiRF responded to Broadcom’s Complaint on 4 June 2008, denying infringement and alleging counterclaims seeking, inter alia, judicial declarations that SiRF does not infringe the patents-in-suit and that the patents are invalid. On 13 October 2009, Broadcom filed a First Amended Complaint (“FAC”) adding CSR plc (“CSR”) as a defendant and asserting additional claims for false advertising under the Lanham Act, California Business and Professions Code section 17500, et. seq. (false advertising), and California Business and Professions Code section 17200, et seq. (unfair competition).Broadcom asserted each of its original and new claims against both SiRF and CSR. SiRF and CSR responded to Broadcom’s FAC on 28 October 2009, denying infringement and alleging counterclaims seeking, inter alia, declarations that SiRF and CSR do not infringe and that the patents are invalid.SiRF also asserted new counterclaims for (1) false advertising under the Lanham Act and California Business and Professions Code sections 17200, et seq. and 17500, et seq., and for (2) frivolous litigation under section 17200. Broadcom dismissed one of the four asserted patents leaving three patents-in-suit.A Special Master conducted the Markman claim construction process in May and issued written recommendations to the Court on 4 June 2010 with respect to two of the three patents-in-suit.On 15 July, the Court issued its Markman Order with respect to the same two patents.The third patent is scheduled for a Markman hearing before the Court on 30 August 2010.No clear result can be extrapolated from the Markman Order and the ultimate outcome of the case will be determined at trial, which is scheduled to commence before a jury on 25 January 2011. It is not possible to predict the outcome of the litigation with any level of certainty. The Group intends to defend itself vigorously. No provision has been made in these financial statements because it is not possible to make a reliable estimate of the outcome of this litigation. No provision was included as part of the acquisition accounting as it is not possible and was not possible at the time of the acquisition to make a reliable estimate of the outcome of this litigation. 2. ITC Investigation 337-TA-602 On 7 May 2007, the International Trade Commission (“ITC”) initiated an investigation of SiRF and other entities based on a complaint filed by Global Locate, Inc. (“Global Locate”).Global Locate’s complaint alleged a violation of the Tariff Act of 1930 (19 U.S.C. § 1337) based on SiRF’s alleged infringement of six patents.Broadcom later joined the action as a complainant, following its acquisition of Global Locate.On 8 August 2008, the administrative law judge (“ALJ”) issued an initial determination on Broadcom/Global Locate’s claims, finding a violation of section 1337 with respect to all six asserted patents. On 15 January 2009, the ITC (1) issued a limited exclusion order prohibiting the entry by SiRF and the other named respondents of unlicensed SiRF GPS chips, and products incorporating them, that had been found to infringe various claims of the asserted patents and (2) issued a cease-and-desist order against SiRF. 11 The ITC’s decision became final on 16 March 2009, at the conclusion of the Presidential review period.On 1 May 2009, SiRF filed an appeal with the United States Court of Appeals for the Federal Circuit asking that the Federal Circuit reverse the ITC’s findings with respect to all six asserted patents.In an opinion dated 12 April 2010, the U.S. Court of Appeals for the Federal Circuit (the "Federal Circuit") affirmed the January 2009 Final ITC Ruling. On 22 April, SiRF filed a petition with the ITC requesting that, in view of the Federal Circuit’s unambiguous suggestion in its 12 April opinion, the ITC’s Orders be modified with respect to two of the six patents at issue.SiRF’s petition has been fully briefed and awaits response from the ITC. On 10 May, Broadcom filed a petition with the ITC requesting that the ITC’s Orders be clarified to include SiRF’s Clear Release products.Through its petition, Broadcom seeks to litigate whether SiRF’s Clear Release products infringe its patents.The petition has been fully briefed and awaits response from the ITC. As there is presently no Enforcement Action against the company, the likelihood of any outflow is, by definition, remote; even in the event of an Enforcement Action, any such litigation is subject to trial and therefore no estimate can be made of the likely outcome of the legal proceedings. 3. Case No. SACV06-1216 (Federal District Court, Santa Ana, California) As a result of the above-referenced Federal Circuit ruling, this 2006 District Court patent case between SiRF and Broadcom, in which each is asserting patents against the other's products, will now proceed.A status conference has been set for 2 August at which time a trial date is likely to be set. No provision has been made in these financial statements because it is not possible to make a reliable estimate of the outcome of these legal proceedings. 12 6. Segmental reporting The Group’s reportable segments under IFRS8 Operating Segments are as follows: Handset Business Unit (HBU) Mobile handsets Audio and Consumer Business Unit (ACBU) Headsets, PC, and Consumer applications Automotive and PND (APBU) Automotive and Personal Navigation Device (PND) applications Segment revenues and results There was no inter-segmental revenue in any of the periods shown. The following is an analysis of the Group’s revenue and results by reportable segment in the 26 weeks ended 2 July 2010: 26 weeks ending 2 July, 2010 HBU ACBU APBU Unallocated Consolidated $’000 $’000 $’000 $’000 $’000 Revenue Total segment revenue - Result Underlying operating profit - Share-based payment charges Amortisation of acquired intangible assets Operating profit Investment income Finance costs Profit before tax 13 6. Segmental reporting (continued) The Group discloses underlying operating profit as the measure of segment result as this is the measure used in the decision-making and resource allocation process of the Chief Operating Decision Maker, who is the Group’s Chief Executive Officer. Investment income and finance costs are not allocated to reportable segments for the purposes of reporting to the Group’s Chief Executive Officer. Underlying operating profit represents operating profit earned by each segment without allocation, in each period, of acquisition fees, share-based payment charges, integration and restructuring charges and charges related to the amortisation of acquired intangible assets. A substantial proportion of R&D costs are allocated to the handset business unit. Other operating costs are allocated on activity. This method of cost allocation is used to report costs to the Group’s Chief Executive Officer for the purposes of resource allocation and assessment of segment performance. The following is an analysis of the Group’s revenue and results by reportable segment in the 52 weeks ended 1 January 2010: 52 weeks ending 1 January, 2010 HBU ACBU APBU Unallocated Consolidated $’000 $’000 $’000 $’000 $’000 Revenue Total segment revenue - Result Underlying operating profit - Share-based payment charges Amortisation of acquired intangible assets Integration and restructuring Acquisition fees Operating loss Investment income Finance costs Loss before tax 14 6. Segmental reporting (continued) 26 weeks ending 3 July 2009 HBU ACBU APBU Unallocated Consolidated $’000 $’000 $’000 $’000 $’000 Revenue Total segment revenue - Result Underlying operating (loss) profit - Share-based payment charges Amortisation of acquired intangible assets Integration and restructuring Acquisition fees Operating loss Investment income Finance costs Loss before tax No information is provided on segment assets or liabilities as this measure is not provided to the chief operating decision maker. 7. Related party transactions Transactions between the Company and its subsidiaries, which are related parties, have been eliminated on consolidation. There have been no material changes in the type of related party transactions described in the last annual report. 8. Post balance sheet events On 20 July 2010, the Group acquired 100% of the issued share capital of APT Licensing Limited, a leading ultra-high quality codec developer. Taking into account APT’s net debt the consideration payable is $4.25 million, with a further $3 million of consideration contingent on certain milestones being achieved. It has not been practical to produce the relevant disclosures required by IFRS 3 (revised 2008) ‘Business Combinations’ due to the timing of completion of the acquisition and the accounting for the acquisition being incomplete at the time of authorisation of the financial statements. 15
